PER CURIAM:
On December 30, 1985, claimant was operating a 1976 Chevrolet pickup truck, owned by him, on Witcher Creek Road, Kanawha County. The pickup truck struck a patch of ice on the roadway and spun in the road. Claimant lost control of the vehicle and it went into a ditch. Damage to the vehicle resulted for which claimant is seeking $433.00.
Claimant testified that, on December 30, 1985, the weather was clear and the roads were dry, except for the spot where this incident occurred. He said his truck struck the ice between 10:30 and 11:00 a.m. Claimant was travelling from his home to pick up a load of junk. He stated that the truck hit the ice, went into a spin, hit the bank, and went into a ditch on the left side of the road. The roadway was shaded which prevented the sun from melting the ice. The highway in question is a two-lane, blacktop highway, but it is not marked off. It is wide enough for two cars to pass. The damage to the vehicle required the replacement of four tie rods, an idle arm, a center link, and two tires. Claimant stated that he made a complaint to respondent on December 23 concerning this area. On that date, the road was fully covered with ice.
Roads in this State, in the winter months, frequently accumulate frost. An isolated patch of ice on a highway is generally insufficient to establish negligence on the part of.respondent. Cole vs. Dept. of Highways, 14 Ct.Cl. 350 (1983). Although claimant did notify the respondent concerning this road, the condition of the road on the date the notice was given differed from the condition of the road on the date of this incident. On the date of this incident, in some places the road was dry, and in other places it was icy. It is well established that the State neither insures nor guarantees the safety of travelers on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For *102these reasons, the Court is of the opinion to, and does, disallow this claim.
Claim disallowed.